CALOGERO, Chief Justice,
concurring.
I concur in the majority’s action (grant in part) only because I think that there yet remains an avenue of relief for this relator at *755the conclusion of his pending appeal in the court of appeal.
First of all, there is a distinct possibility that the court of appeal will affirm the entire $14,147.86 judgment against LIGA inasmuch as LSA-R.S. 22:1379(3)(d) merely shields LIGA regarding statutory penalties and attorney’s fees with respect to “covered claims.” Nowhere in the statute is a judgment defined or described as a “covered claim.”
Furthermore, if at the conclusion of plaintiffs exercise of his appellate rights, his judgment against LIGA should be reduced by excluding the statutory penalties and attorney’s fees, then I perceive the action of this Court today as facilitating a method by which plaintiff, in asserting rights against the cash bond, may yet litigate the essential question he raises here, which is whether LIGA can reclaim, as successor of Automotive Casualty, any part of the cash bond which the insurer, preceding liquidation, utilized in order to secure the advantage of avoiding execution of judgment at a point in time when the insurer was not insolvent.